PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Lawrence et al.
Application No. 16/674,851
Filed: 5 Nov 2019
For: STACKABLE CORRUGATED SHIPPING AND DISPLAY CONTAINER AND METHOD OF MAKING SAME
:
:
:
:       SUA SPONTE WITHDRAWAL
:       OF HOLDING OF ABANDONMENT 
:
:



This decision sua sponte withdraws holding of abandonment in the above-identified application.

On December 14, 2020, the examiner issued a non-final Office action, which set a shortened statutory period for reply of three months from the date of the Office action.  Extensions of this period were available under 37 CFR 1.136(a). 

On June 18, 2021, the Office issued a Notice of Abandonment, stating the application became abandoned in view of applicant’s failure to file a timely or proper reply to the Office action mailed on December 14, 2020. Specifically, the Notice of Abandonment indicated that no reply had been received in the USPTO in response to the non-final Office action of December 14, 2020.

A review of the record reveals the Office received a reply to the non-final Office action on February 19, 2021, within the three-month shortened statutory response period. The reply is located in the Image File Wrapper for this application. Accordingly, the Office should not have held the application abandoned nor mailed the Notice of Abandonment. 

In view of the foregoing, the Office hereby sua sponte withdraws the holding of abandonment.  The application is restored to pending status because applicant filed a timely response to the non-final Office action on February 19, 2021.

This matter is being referred to Technology Center Art Unit 3734 for appropriate action on the reply filed on February 19, 2021.

Telephone inquiries concerning this decision may be directed to the undersigned at (571) 
272-3211. 

All other questions regarding the status of the application or the examination procedures should be directed to the Technology Center.

/Christina Tartera Donnell/

Christina Tartera Donnell
Attorney Advisor
Office of Petitions